Order granting temporary injunction restraining defendant reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiff has not shown by evidentiary facts that the defendant breached his contract with plaintiff before September 2, 1927, or that plaintiff rightfully discharged defendant. (Carmody N. Y. Pr. § 542, and cases cited.) The allegations of commingled conclusions of law, expressions of opinion and ultimate facts respecting this phase are insufficient to establish a clear right to an injunction pendente lite. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.